Citation Nr: 0125240	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  98 14-217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post partial lateral meniscectomy of the left 
knee.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  The rating decision granted 
service connection for status post, partial lateral 
meniscectomy of the left knee, and evaluated the disability 
as 10 percent disabling.  The grant of service connection and 
the 10 percent evaluation were made effective December 15, 
1997.  In June 2000 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's left knee disability has been manifested 
throughout the period since the effective date of the grant 
of service connection primarily by subjective complaints of 
pain with objective evidence of slight instability; there is 
no objective evidence of limited or painful motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post partial lateral meniscectomy of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his left knee disability and that the RO has 
failed to take into consideration the residuals of other left 
knee surgeries in evaluating his level of disability.  His 
representative further contends that his left knee disability 
should be evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, rather than the current 
evaluation under Diagnostic Code 5259. 

During the pendency of the veteran's appeal the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  

The RO has informed the veteran of the evidence necessary to 
substantiate his claim.  This information was provided in the 
statement of the case and supplemental statements of the 
case, which contained the criteria for a higher evaluation 
and pointed out the ways in which the current evidence did 
not meet these criteria.  The Board's remand should also have 
served to inform the veteran of the necessary evidence.  

The RO has obtained copies of all known treatment records, 
and has attempted to provide the veteran with necessary 
examinations.  Moreover, the RO had the opportunity to 
consider the veteran's claim after the enactment of the VCAA, 
and the veteran and his representative have had the 
opportunity to provide argument subsequent to the adoption of 
the new law.  The veteran has not had an opportunity to 
provide argument since the promulgation of regulations meant 
to implement the new act.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  However, these regulations were not meant 
to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Thus the veteran is not prejudiced by the Board's 
application of the new regulations in the first instance.



Factual Background

The veteran's service medical records show that he initially 
complained of left knee pain and instability in March 1996 
following a skiing injury.  At the time, he was assessed with 
a possible medial collateral ligament (MCL) tear and treated 
conservatively with immobilization, ice, compression and 
elevation.  Initial examinations show mild MCL laxity, mild 
effusion and positive Lachman's sign. In September 1996, it 
was noted that the veteran had been placed on physical 
therapy with significant improvement.  There were no episodes 
of giving way or locking.  Although the veteran had a 
positive anterior drawer sign, it was noted that there was a 
solid end point, as with the Lachman's test.  McMurray and 
pivot testing were negative.  

His service medical records also show that the veteran 
reinjured his left knee in February 1997.  In April 1997, he 
was diagnosed with a probable left knee medial meniscus tear.  
A June 1997 treatment record notes the veteran's complaints 
of left knee pain, swelling and "giving out" feeling.  He was 
assessed with symptomatic chronic left ACL deficiency.  In 
July 1997, he underwent left knee arthroscopic partial 
lateral meniscectomy, limited chondroplasty of the patella 
and "LFC," and anterior cruciate ligament (ACL) 
reconstruction.  An August 1997 follow-up report indicates 
that he had some tenderness to palpation along the incision 
and that the left knee range of motion was from 0 to 110 
degrees.  He reported some pain in the anterior portion of 
his knee when the left knee was in a flexed position for too 
long and some problems going down stairs.  He was doing well.  
A later progress note indicates that the veteran continued to 
complain of some soreness but was otherwise without 
complaint.  In November 1997, examination of the left knee 
revealed range of motion from 0 to 145 degrees with negative 
Lachman, pivot shift and "JVT" signs.  The impression was 
stable knee status post ACL tear.  His October 1997 medical 
examination report notes the veteran had a left knee 
arthroscopy scar, status post ACL reconstruction in July 
1997.  The report indicated that the scar was healing well 
and his lower extremities were assessed as normal.

In February 1998, the veteran underwent a VA medical 
examination.  At that time he complained of left knee 
soreness since his July 1997 surgery, usually after three to 
four hours of use.  He also complained of left knee pain with 
bending of the joint.  The left knee soreness was relieved 
with disuse and rest.  Examination of the left knee revealed 
no warmth, erythema or swelling of the joint.  There was no 
evidence of any muscle wasting or of any free fluid in the 
left knee.  The popliteal pulse was normal.  Left knee 
flexion was greater than 140 degrees, extension was to 0 
degrees without any evidence of pain, discomfort or muscle 
spasms.  The examination was essentially normal.  
Accompanying X-ray studies revealed screws in the proximal 
tibia and distal femur.  The knee joint appeared to be intact 
without visualized blastic or lytic bone lesions.  The 
examiner observed that the clinical evaluation of the knee 
was normal and that there was no range of motion limitations 
due to pain, spasms or other discomfort.  The examiner had 
not reviewed the veteran's medical records at that time.

A July 1998 VA treatment record shows that the veteran 
complained of left knee pain and swelling in the previous 1-1/2 
months.  Examination revealed no left knee limitation of 
motion; however, there was crepitus during passive motion 
testing.  The diagnosis was osteoarthritis and the veteran 
was scheduled to have an X-ray study taken of the left knee.

During his October 1998 personal hearing, the veteran 
testified that in service he underwent left knee ACL 
reconstruction and chondroplasty.  Since that time he 
continued to have constant left knee pain and swelling that 
progressively worsened throughout the day.  He also indicated 
that his left knee was unstable and locked and he had quit 
two previous jobs because of his left knee pain.  His left 
knee surgical scar was painful to the touch and there was 
numbness to the left side of the scar.  The veteran also 
testified that he had limitation of left knee motion due to 
pain.

A January 1999 VA orthopedic examination of the veteran's 
left knee notes the veteran's complaints of knee pain at 
least five days a week since his July 1997 surgery.  He 
stated that his knee no longer gave way or clicked, but 
occasionally locked and intermittently swelled.  He also 
reported reproducible pain when going down stairs.  
Examination of the left knee revealed two healed surgical 
incision scars.  Left knee range of motion was from 0 to 140 
degrees and normal.  The ACL by drawer sign was normal; the 
posterior cruciate was also normal by drawer sign.  The 
medial and lateral collateral ligaments were intact with no 
evidence of laxity.  There were no clinical signs of any 
meniscus abnormalities as the McMurray's test was negative.  
There was no evidence of effusion or erythema.  There was 
some patellar tenderness over the lower, medial and lateral 
margins.  X-ray studies showed screws in the tibia status 
post ACL repair without evidence of bony abnormalities.  The 
examiner opined that the anterior cruciate, posterior 
cruciate and collateral ligaments appeared to be intact, but 
ordered an magnetic reasonance imaging (MRI) scan of the left 
knee because of the veteran's complaints of persistent pain.  
The examiner suspected that the veteran had other 
chondromalacia patella and/or minuscule degeneration.  

A VA MRI of the left knee, conducted later that month, found 
minimal thinning of the lateral patellar facet articular 
cartilage inferiorly, that could have related to 
postoperative changes or patellar chondromalacia.  The ACL 
graft was intact with no related abnormal findings.  There 
was no definite evidence of medial meniscal tear, but some 
hazy increased signal intensity, which may have represented 
some meniscal edema.  There was also a small defect or area 
of significant thinning of the lateral femoral condylar 
articular cartilage at the level of the lateral 
condylopatellar sulcus.  Slight decreased signal intensity in 
the adjacent subchondral bone may have represented 
postoperative changes with suggested clinical correlation.  
The MRI impression was postoperative change consistent with 
bone-patellar tendon-bone ACL graft with intact graft and no 
evidence of impingement.

VA treatment records, dating from October to December 1999, 
indicate that the veteran was seen in October with complaints 
of left knee pain, and near giving way of the joint.  
Examination revealed a healed single anterior scar, very mild 
effusion, mild residual instability, and full range of motion 
without pain.  There was a positive Lachman's sign with 
guarding, and the examiner could not feel a sharp endpoint.  
There was pivot grade 1 with discomfort, there was no valgus-
varus laxity.  The impression was status post ACL 
reconstruction with mild residual instability with symptoms 
of pain and swelling and occasional giving way.  A trial of 
physical therapy was recommended as well as an ACL sports 
brace.  November 1999 PT progress notes indicate that the 
veteran's left knee symptoms improved.  A December 1999 
examination report shows no evidence of effusion or 
tenderness.  Left knee range of motion was full and the 
ligaments were stable with negative Lachmans with sharp end 
point and a negative pivot sign.  The examiner opined that 
there was doubtful instability on examination, but that the 
veteran still needed aggressive rehabilitation with a home 
program and the use of a brace for at risk activities.  

During a May 2000 routine VA follow-up appointment, the 
veteran report chronic problems with his left knee but 
expressed no concerns at the time of the appointment.  A May 
2001 routine follow up appointment also notes no expressed 
concerns.  The assessment was normal physical examination 
with a history of knee surgery.

In June 2000, the Board remanded the veteran's claim to 
obtain further VA treatment records and afterwards, provide a 
VA orthopedic examination to the veteran.  

A February 2001 document indicates that the veteran's VA 
orthopedic examination was canceled because he failed to 
report for the examination. 

The RO contacted a VA medical center in May and August 2001, 
and was informed that the veteran had received no treatment.



Analysis

The veteran's claim for a higher evaluation for postoperative 
residual left knee disability is an original claim that was 
placed on appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  In 
regard to these claims, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for the disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Pursuant to 38 C.F.R. § 3.655(b) (2001), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim is to be rated 
based on the evidence of record.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's left knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under 
Diagnostic Code 5259, a 10 percent evaluation is warranted 
for symptomatic removal of semilunar cartilage.  This is the 
maximum evaluation provided under that diagnostic code.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Diagnostic Code 5260, limitation 
of flexion of the leg; Diagnostic Code 5261, limitation of 
extension; and Code 5262, impairment of the tibia and fibula.  
However, the medical evidence, including X-ray and MRI 
examinations, does not show tibial or fibular impairment.  
Nor has any limitation of flexion or extension been 
demonstrated.  Accordingly, the Board finds that these Codes 
are not more appropriate to evaluate the veteran's left knee.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

However, the Board notes that the October 1999 VA treatment 
record found evidence of mild residual instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 provides a 10 percent 
rating for slight instability or recurrent subluxation and a 
20 percent rating for moderate instability or subluxation.  A 
30 percent rating is warranted for severe instability or 
subluxation.  The Board finds that the veteran's current left 
knee disability is more appropriately evaluated under Code 
5257, as the Code contemplates his current residuals in its 
criteria.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

While the veteran has consistently complained of left knee 
pain, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Although he subjectively 
complained of left knee pain, the pathology and objective 
observations of the claimant's behavior during the February 
1998 and January 1999 examinations does not show functional 
impairment.  The Board acknowledges the veteran's subjective 
complaints of left knee pain occurring five times a week.  
However, on examination he was able to achieve a full range 
of motion without pain or other reported functional 
impairment. 

In VAOPGCPREC 23-97 (1997) VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  In this case the 
veteran has not been found to have arthritis.  Further, as 
discussed above, the veteran does not have limitation of 
motion.  Thus a separate evaluation based on limitation of 
motion is not warranted.

Moreover, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's status post partial lateral meniscectomy of the 
left knee has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  He did 
report at one point that he had lost two jobs due to his knee 
disability, but there is no other evidence of interference 
with employment.  The veteran did report in his substantive 
appeal that he performs exercise, strenuous jobs and 
"excessive amounts of walking" with the use of a knee brace.  
This level of activity, albeit with a knee brace, is not 
consistent with marked interference with employment.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's left knee disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question as there is 
no evidence of more than slight instability at any time 
during the period.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent.  38 U.S.C.A. § 
1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.71a, Code 5257.


ORDER

An increased evaluation for status post partial lateral 
meniscectomy of the left knee is denied.



		
	MARK D. HINDIN
	Member, Board of Veterans' Appeals



 

